DETAILED ACTION
Election/Restrictions
1.	This application is in condition for allowance except for the presence of claims 28-33 directed to a non-elected group of method claims without traverse.  Accordingly, claims 28-33 have been cancelled.

Allowable Subject Matter


Claims 1-7, 9-27, 34-38 are allowed. Applicants canceled claim 8.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A support structure for an energy storage device in the form of a battery pack of a vehicle, comprising at least one base panel that has a first surface and a second surface and that is at least partially made from a composite material; and at least one thermal transfer member arranged on the first surface of the least one base panel, the at least one thermal transfer member comprising at least one contact face configured to be in thermal contact with at least part of the energy storage device to be mounted on the support structure, wherein an intermediate layer is arranged between the first surface and the thermal transfer member.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614